     Case 2:21-cv-00193-JAD-BNW Document 14
                                         13 Filed 03/04/21
                                                  03/03/21 Page 1 of 2
                                                                     3


      Boris Avramski, Esq.
 1    Nevada Bar No. 11350
      MARATHON LAW GROUP
 2    5550 Painted Mirage Road, Suite 320-A079
      Las Vegas, NV 89149
 3    (702) 522-1808
      (702) 685-3625 (fax)
 4    E-mail: Boris@MarathonLawGroup.com
 5    Attorneys for Plainitff Lux EAP, LLC
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9
10    LUX EAP, LLC, a Wyoming limited liability           Case No.: 2:21-cv-00193-JAD-BNW
      Company,
11                                                        STIPULATION OF DISMISSAL
                              Plaintiff,                  PURSUANT TO RULE 41(a)(1)(A)(ii)
12
      vs.                                                  & ORDER
13
      COMMUNITY ACTION EMPLOYEE
14    ASSISTANCE PROGRAM, a California
      Non-Profit Corporation,
15                                                                 ECF Nos. 9, 10, 13
                              Defendant.
16
17
               WHEREAS, on February 3, 2021, Plaintiff LUX EAP, LLC (“Lux”) commenced this action
18
     against Defendant COMMUNITY ACTION EMPLOYMENT ASSISTANCE PROGRAM, INC.
19
     (“CAEAP”) seeking indemnification for a breach of contract judgment against Lux in favor of
20
     Kathleen A. Bruner and Robert Bruner (the “Bruners”);
21
               WHEREAS, the Management Agreement under which Lux’s indemnification claim arises
22
     was executed by the Bruners on behalf of CAEAP when the Bruners were officers and directors of
23
     CAEAP;
24
               WHEREAS, the Bruners are the real parties in interest in this action because CAEAP asserts
25
     that the Bruners are liable to satisfy any judgment for indemnification in favor of Lux;
26
               WHEREAS, in recognition that the Bruners are the real parties in interest, CAEAP tendered
27
     its defense in this action to the Bruners;
28


                                                  -1-
     4820-2175-1115
     21894686.2
     Case 2:21-cv-00193-JAD-BNW Document 14
                                         13 Filed 03/04/21
                                                  03/03/21 Page 2 of 2
                                                                     3



 1             WHEREAS, on February 17, 2021, in response to that tender, the Bruners have moved to
 2   intervene in this action (ECF No. 9) and moved to transfer it to the United States District Court for
 3   the Central District of California (ECF No. 10);
 4             WHEREAS, CAEAP has no objection to the Bruners’ intervention to defend against Lux’s
 5   indemnification claim; indeed, that was the object of CAEAP’s tender of defense to the Bruners;
 6             WHEREAS, Lux has no objection to litigating its indemnification claims in the Bruners’
 7   preferred forum;
 8             WHEREAS, the most efficient means of accomplishing the relief sought by the Bruners’
 9   motions to intervene and to transfer is for Lux to voluntarily dismiss this action and shortly
10   thereafter commence an action asserting the same indemnification claim against CAEAP in the
11   United States District Court for the Central District of California;
12             WHEREAS, Lux and CAEAP are currently the only parties to this action and therefore may
13   enter into this stipulation to dismiss this action without prejudice;
14             IT IS HEREBY STIPULATED AND AGREED that this action is dismissed without
15   prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.
16
      MARATHON LAW GROUP                                     KERN LAW, LTD
17
               /s/ Boris Avramski                                      /s/ Robert Kern
18    By: ___________________________                        By: ___________________________
             Boris Avramski, Esq.                                   Robert Kern, Esq.
19           (NV Bar No. 11350)                                     (NV Bar No. 10104)
      5550 Painted Mirage Road, Suite 320-A079               601 S. 6th Street
20    Las Vegas, NV 89149                                    Las Vegas, NV 89101
      (702) 522-1808                                         (702) 518-4529
21    (702) 685-3625 (fax)                                   (702) 825-5872 (fax)
22    Attorney for Lux EAP, LLC                               Attorney for Community Action Employee
                                                              Assistance Program, Inc.
23
                                             ORDER
24
25          Based on the parties' stipulation [ECF No. 13] and good cause appearing, IT IS
     HEREBY ORDERED that THIS ACTION IS DISMISSED without prejudice, each side to bear
26   its own fees and costs. All pending motions [ECF Nos. 9, 10] are DENIED without prejudice as
     moot. The Clerk of Court is directed to CLOSE THIS CASE.
27
28                                                        _________________________________
                                                          U.S. District Judge Jennifer A. Dorsey
                                                  -2-     Dated: March 4, 2021
     4820-2175-1115
     21894686.2
